Case:17-16886-TBM Doc#:115 Filed:03/05/19            Entered:03/05/19 08:09:03 Page1 of 2



                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLORADO

 In re                                        )
                                              )
 GREGORY DWAYNE SCOTT,                        )    Case No. 17-16886 TBM
 CONSTANCE LORRAINE SCOTT,                    )    Chapter 13
                     Debtors.                 )


            NOTICE OF CHANGE OF FIRM NAME AND EMAIL ADDRESS


      PLEASE TAKE NOTICE, that effective March 1, 2019, the law firm of Buechler & Garber,
 LLC has change its firm name and email address as set forth below:

                             BUECHLER LAW OFFICE, L.L.C.
                               999 18th Street, Suite 1230 S
                                   Denver, CO 80202

 Kenneth J. Buechler’s Email Address is changed as follows: ken@kjblawoffice.com

 The telephone number and fax numbers will remain the same.


 DATED this 4th day of March, 2019                 Respectfully submitted,
                                                   BUECHLER LAW OFFICE, L.L.C.

                                                   /s/ Kenneth J. Buechler
                                                   ___________________________
                                                   Kenneth J. Buechler, #30906
                                                   999 18th Street, Suite 1230 S
                                                   Denver, Colorado 80202
                                                   720-381-0045 / 720-381-0382 FAX
                                                   ken@kjblawoffice.com




                                             -1-
Case:17-16886-TBM Doc#:115 Filed:03/05/19         Entered:03/05/19 08:09:03 Page2 of 2



                             CERTIFICATE OF SERVICE

       I certify that on March 4, 2019, I served a complete copy of NOTICE OF CHANGE OF
FIRM NAME AND EMAIL ADDRESS on the following parties in compliance with the Federal
Rules of Bankruptcy Procedure and the Court’s Local Rules:

Via U.S. Mail:
 Gregory D. Scott
 Constance L. Scott
 5417 S 5.4 Road
 Alamosa, CO 81101

Via CM/ECF:

 Anthony R. Cross                           Douglas B. Keil
 U.S. Trustee


                                                /s/ Sharon E. Fox
                                                ___________________________________
                                                For Buechler Law Office, L.L.C.




                                          -2-
